Filed 10/26/22 Leeor Builders v. Forehand CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR


 LEEOR BUILDERS, INC.,                                                   B316785

           Plaintiff and Appellant,                                      (Los Angeles County
                                                                         Super. Ct. No. 21STCV15470)
           v.
                                                                       ORDER MODIFYING
 LEROY FOREHAND,                                                       OPINION AND DENYING
                                                                       REHEARING
           Defendant and Respondent.                                   [NO CHANGE IN JUDGMENT]



COURT:*
         IT IS ORDERED the opinion in the above-entitled matter
filed on October 6, 2022, be modified as follows:

    1. Starting on page 14 through page 15, delete the paragraph
         beginning “Second, for the first time on appeal,” and
         replace as follows:

         “Second, Leeor asserts that the Forehands’ home was
         owned by LeRoy and Elizabeth as trustees of the Forehand
     Trust, and that under Probate Code section 15620, the
     signatures of both were required to ‘activate a provision on
     behalf of the trust.’ We find this argument without merit.
     Leeor entered into an agreement with Elizabeth and LeRoy
     as individuals, not as trustees to the Forehand Trust.
     Indeed, Leeor’s complaint named LeRoy in his individual
     capacity, not as trustee. In short, we conclude the parties
     had a valid arbitration agreement that LeRoy was entitled
     to enforce.”

  2. Footnote 12 is renumbered as footnote 11, and footnote 13
     is renumbered as footnote 12.

     Except as provided above, the petition for rehearing is
denied.
     There is no change in the judgment.”




____________________________________________________________
*MANELLA, P. J.       COLLINS, J.           CURREY, J.




                                2
Filed 10/6/22 Leeor Builders v. Forehand CA2/4 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR


 LEEOR BUILDERS, INC.,                                                                B316785

             Plaintiff and Appellant,                                                 (Los Angeles County
                                                                                      Super. Ct. No. 21STCV15470)
             v.

 LEROY FOREHAND,

             Defendant and Respondent.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Theresa M. Traber, Judge. Affirmed.
     Law Office of Yossi Noudel and Yossi Noudel for
Plaintiff and Appellant.
     Retz & Aldover and Kirk J. Retz for Defendant and
Respondent.
                      INTRODUCTION
      Respondent LeRoy Forehand and his wife Elizabeth
entered into a contract with appellant Leeor Builders, Inc.
for home improvements.1 The contract contained an
arbitration provision and a box on the first page requiring
the initials of the “Owner” in order for the arbitration
provision to be effective. Elizabeth’s initials appear in the
box, as well as on the page containing the language of the
arbitration provision, where initials of “Direct Contractor”
also appear. In July 2020, after Elizabeth had passed away,
LeRoy brought a demand for arbitration, initially seeking
$299,999. Over Leeor’s objections, both the trial court and
the Arbitrator ruled the arbitration provision was
enforceable. In a closing brief submitted in the arbitration,
LeRoy sought additional damages. The Arbitrator
ultimately awarded LeRoy $869,000 in damages, plus costs,
for a total of $902,749.38. The Arbitrator expressly found
that Leeor had been on notice of the claims and of the
additional damages sought. The trial court confirmed the
award, rejecting Leeor’s argument that in exceeding the
original demand, the Arbitrator’s award was fundamentally
unfair.
      On appeal, Leeor contends the court erred in finding
the parties had agreed to arbitrate because “Owner”
necessarily meant both Elizabeth and LeRoy, and thus


1     Because they share a surname, we refer to LeRoy and
Elizabeth by their first names.




                              2
Elizabeth’s initials alone were insufficient to render the
arbitration provision effective. Leeor further contends the
court impermissibly deferred to the Arbitrator on the
question whether there existed an agreement to arbitrate.
Finally, Leeor contends the court erred in confirming an
award that substantially exceeded the original demand.
      We reject Leeor’s construction of the contract (which it
drafted) as requiring both LeRoy’s and Elizabeth’s initials to
render the arbitration provision effective. Accordingly, we
agree with both the trial court and the Arbitrator that
Elizabeth’s initials were sufficient. Additionally, because
both the trial court and the Arbitrator concluded the parties
had agreed to arbitrate, we need not address whether the
court erred to the extent it deferred the issue of the existence
of an arbitration agreement to the Arbitrator.2 Finally, we
conclude the court was required to accept the Arbitrator’s
factual finding that Leeor was on notice of the damages
sought and discern no fundamental unfairness in the award.
We therefore affirm.

           STATEMENT OF RELEVANT FACTS
      A.    The Parties Enter into an Agreement
      In June 2018, LeRoy and Elizabeth Forehand entered
into a “Home Improvement Contract” with Leeor. The top of
the first page of the agreement stated it was an

2     Similarly, we need not address Leeor’s challenge to the
court’s alternative holding that LeRoy could enforce any
arbitration agreement between Leeor and Elizabeth.




                                3
“AGREEMENT BETWEEN DIRECT CONTRACTOR AND
PROPERTY OWNER.” Beneath this statement on the
left-hand side appeared a stylized logo with the words
“Greener Solution Group.”3 To the right of this logo was the
word “And” followed by six blank lines, underneath which
were instructions about what information was to be filled in
the blanks. The first blank line was for “Property Owner’s
Name,” and “Leroy [sic] & Elizabeth Forehand” was
handwritten in that blank.
      Near the bottom of the first page was a box containing
the following text: “ARBITRATION [¶] OWNER: Initial this
box if you agree to arbitration. Review the ‘Arbitration of
Disputes’ section attached.” The box was large enough to fit
only one set of initials, and contained the initials “EF.”
      Underneath the box was a blank line over text stating:
“(Owner Sign Here – Read notice on Arbitration, Mechanics
Lien Warning).” Elizabeth’s signature appeared in this
blank. Below that was another blank line over text stating:
“(If more than one Owner, please Sign Here).” LeRoy’s
signature appeared here.
      The “Arbitration of Disputes” section provided, in
relevant part, that all claims relating to the contract would
“be settled by binding arbitration in accordance with the
construction industry arbitration rules of the American




3    Greener Solution Group is Leeor’s DBA.




                              4
Arbitration Association [AAA].”4 Near the bottom of the
provision was a line stating, “I agree to arbitration” followed
by an “x,” followed by an underlined blank space, under
which “(Direct Contractor’s Initials)” was written. The
initials “OA” were written in that blank.5 On the same line
was another statement of “I agree to arbitration” followed by
an “x” and an underlined blank space, under which
“(Owner’s Initials)” was written. The initials “EF” were
written in that blank. Below the space for initials, the
contract provided that “in the event that Contractor and
Owner have not each initialed the arbitration provision
above, then it shall be conclusively agreed without a
subsequent written agreement by all parties, that neither
party agrees to arbitrate and the arbitration of disputes
provision shall not be deemed to be a part of this
agreement.”

      B.   LeRoy’s Demand for Arbitration; Arbitration
           Proceedings6
      In July 2020, LeRoy filed a demand for arbitration,
alleging Leeor should be liable for construction deficiencies
in the work it performed at his house, for failing to complete

4     The entirety of the “Arbitration of Disputes” section was
printed in bold, capital letters, omitted here for readability.
5    OA may have stood for “Oshri Azoulay,” a salesperson
working for Leeor.
6      Except where noted, the facts in this section are taken from
a recitation in the Arbitrator’s July 2021 Final Award.




                                 5
the work required in the contract, and for committing elder
abuse. The demand sought $299,999 in damages.
       In September 2020, the Arbitrator held a preliminary
hearing and issued a scheduling order. According to an
e-mail from the Arbitrator, Leeor objected to AAA’s
jurisdiction and the Arbitrator acknowledged Leeor’s
participation in arbitration would not be deemed a waiver of
its right to object to jurisdiction; the Arbitrator encouraged
Leeor to bring a motion to dismiss as soon as possible, either
before the superior court or the Arbitrator. LeRoy filed a
Statement of Claims, detailing his claims and damages.
       In November 2020, Leeor filed a “Response to the
Statement of Claims,” asserting numerous affirmative
defenses. Leeor also attempted to file a counterclaim
including several third parties, but it was rejected as
untimely and noncompliant with AAA rules. The Arbitrator
held another preliminary hearing, and issued a second
scheduling order, extending deadlines to comply with the
initial scheduling order.
       In April 2021, LeRoy filed a motion to bar Leeor from
introducing evidence at the arbitration hearing because
Leeor had failed to comply with the Arbitrator’s scheduling
orders, including directives to produce documents and
identify witnesses. Leeor opposed the motion on April 19
and also challenged AAA’s jurisdiction to conduct the
arbitration. On April 20, 2021, the Arbitrator denied
LeRoy’s motion on the condition that Leeor produce
documents by a certain date. Leeor’s challenge to AAA’s




                              6
jurisdiction was bifurcated, to be addressed at the outset of
the April 28, 2021 arbitration hearing. Leeor subsequently
brought a motion to dismiss before the Arbitrator on April
28. That motion was denied.

      C.     Leeor’s Complaint; Court Proceedings
      On April 23, 2021, nine months after LeRoy had
petitioned for arbitration and less than a week before the
scheduled arbitration hearing, Leeor filed a complaint in the
superior court against “LEROY FOREHAND, an individual”
and others. The complaint alleged that although the
agreement signed by Leeor and the Forehands contained an
arbitration provision, it was ineffective because LeRoy had
failed to initial it. The complaint asked the court to enjoin
the arbitration and declare that the agreement did not
provide for arbitration. Leeor also alleged that LeRoy
breached the parties’ agreement by filing for arbitration.7
      Five days later, Leeor filed an ex parte application for a
temporary restraining order and order to show cause to
enjoin the arbitration, arguing that LeRoy’s failure to initial
the arbitration provision conclusively established the parties
did not agree to arbitrate. LeRoy disputed Leeor’s purported
construction of the agreement, contending the provision
required only one set of initials each -- of an owner and of a

7     The remainder of the complaint alleged essentially that
other contractors and sureties were responsible for the damages
LeRoy claimed to have sustained, and demanded indemnity or
contribution.




                               7
contractor. LeRoy further argued that to the extent the
agreement could be read to require more than one owner to
initial the arbitration provision, the contract was ambiguous
and must be construed against Leeor. The court denied
Leeor’s application, finding an “unreasonable delay in
seeking relief,” and further concluding that Leeor had failed
to show a likelihood of success on the merits on its claim that
it was not “bound by an arbitration agreement that it
signed.”
      In May 2021, following three days of the arbitration
evidentiary hearing, LeRoy moved to compel arbitration in
lieu of answering Leeor’s complaint. Leeor opposed the
motion, again arguing LeRoy’s failure to initial the
arbitration provision rendered it ineffective. Included with
the opposition was a declaration from Oshri Azoulay, a Leeor
salesperson, who averred that LeRoy “did not want to initial
the arbitration clause because he indicated that he does not
trust or want that type of proceeding[].” Directly
contradicting this assertion, LeRoy submitted a declaration
stating, “I agreed to arbitrate all disputes with Leeor
Builders when I signed the contract . . . .” Of Azoulay’s
assertion that LeRoy did not “trust or want” arbitration,
LeRoy stated, “This is false. I never said that I did not want
to arbitrate.”
      In July 2021, the court granted LeRoy’s motion to
compel, finding that “[t]he clause at issue does not require
that ‘all’ owners initial the provisions to create an
enforceable agreement but only that there be an initial from




                              8
. . . ‘each’ of the following parties: the ‘contractor’ and
‘owner.’· That only one of the owners needs to initial the
arbitration agreement is reinforced by the signature lines on
the first page of the contract. The first signature line
indicating ‘Owner Sign Here’ is followed by ‘Read notice on
Arbitration, Mechanics Lien Warning.’ In contrast, the
signature line for an additional owner does not direct the
second owner’s attention to the arbitration provision.
Clearly, one signature on ‘each’ side of the contract is
sufficient to create an enforceable arbitration provision.”

      D. Arbitration Award; Petition to Confirm
      According to the Arbitrator’s Final Award, the
evidentiary hearing took place on April 28, 29, and 30, and
May 27, 2021. On May 28, 2021, LeRoy filed his closing
brief. On June 2, Leeor filed its closing brief.8 The
arbitration hearing was “closed” on June 8, 2021. The
Arbitrator, as had the trial court, rejected Leeor’s argument
that no agreement had been formed. The Final Award
further found that Leeor was sufficiently placed “on notice of
the nature of each claim and the damages sought.”
Specifically, the Arbitrator found “[Leeor] was served with a
detailed Statement of Claims as well as expert reports giving
[Leeor] more than adequate notice of each claim being
brought by [LeRoy] and ample opportunity to defend those
claims.” The Arbitrator also referenced LeRoy’s “Closing


8    Neither party’s brief is in the record.




                                 9
Brief” in which LeRoy “correctly restated all claims as
traditional causes of action.” The Final Award found Leeor
liable to LeRoy for $869,000 plus costs, for a total of
$902,749.38.
      In August 2021, LeRoy petitioned to confirm the
arbitration award and enter judgment. Leeor opposed the
petition, arguing the court could not enter judgment because
the parties had not agreed to arbitrate, and further
contending that an award significantly in excess of the
original demand was fundamentally unfair and violated due
process.9 LeRoy countered that “[b]oth in opening
statements and in written closing arguments, Mr. Forehand
asked for approximately $900,000 in damages,” and noted
that the Arbitrator had specifically found Leeor was “‘on
notice of the nature of each claim and the damages sought.’”
      The court granted LeRoy’s petition. As to the parties’
agreement to arbitrate, the court noted that it had
previously found the arbitration provision enforceable. It
further observed that the Arbitrator had “explicitly
addressed and firmly rejected” the challenge to the
enforceability of the arbitration provision. As to the award
exceeding LeRoy’s initial demand, the court noted the
Arbitrator’s finding that LeRoy gave written notice of the
increased demand in his closing brief before the close of
arbitration, which satisfied AAA rules. The court further


9    While Leeor made other arguments, it expressly abandons
them on appeal.




                             10
noted that the Arbitrator’s Final Award expressly found that
the claim was sufficiently pled ‘“and placed [Leeor] on notice
of each claim and the damages sought,’” noting that LeRoy
“served ‘a detailed Statement of Claims as well as expert
reports giving [Leeor] more than adequate notice of each
claim,’” and that Leeor had “‘ample opportunity to defend
against those claims.’” Finally, the court rejected Leeor’s
argument that in exceeding the original demand, the
Arbitrator’s Award was fundamentally unfair and violated
due process. The court entered judgment in November 2021.
Leeor timely appealed.10


10    On appeal, Leeor requests that we judicially notice: (1) that
the arbitration resulting in the Final Award was conducted with
AAA under the Regular Track Procedures of the Construction
Industry Arbitration Rules; (2) that the rules located at AAA’s
website are also in the record; (3) the text of AAA rule R-6; (5)
that LeRoy filed an arbitration demand in July 2020 against
Leeor; (6) that the demand sought damages of $299,999; (7) that
the demand was not modified to increase the amount demanded;
(8) that the Award was for $902,749.38; (12) a printout
purporting to be a public property record for LeRoy’s house; (13) a
quit-claim deed relating to LeRoy’s house; (14) a recorded
affidavit relating to LeRoy’s house; and (15) that from 1990 to
2019, LeRoy’s house was owned by LeRoy and Elizabeth as
“trustees of the FOREHAND TRUST.” (Leeor’s request
intentionally omitted requests 4, 9, 10, and 11.) LeRoy has not
opposed Leeor’s request. We grant Leeor’s first and third
requests relating to the rules of the arbitration and deny the
remainder. We deny requests 5, 6, and 8 because the information
appears in the record already. We deny request 7 because Leeor
has failed to provide an accurate source from which we can
(Fn. is continued on the next page.)




                                       11
                         DISCUSSION
      A.     The Agreement Contained an Enforceable
             Arbitration Provision
      “Where the evidence is not in conflict, the appellate
court independently interprets the language of a written
contract.” (Rael v. Davis (2008) 166 Cal.App.4th 1608,
1617.) The parties’ agreement provided that “in the event
that Contractor and Owner have not each initialed the
arbitration provision above, then it shall be conclusively
agreed without a subsequent written agreement by all
parties, that neither party agrees to arbitrate and the
arbitration of disputes provision shall not be deemed to be a
part of this agreement.” It is undisputed that while both
Leeor’s representative and Elizabeth initialed the
arbitration provision, LeRoy did not. Leeor contends that
“‘Owner’” therefore did not initial the provision because
“‘Owner’ is defined on the first page as: ‘Le Roy [sic] &
Elizabeth Forehand.’” We disagree.
      The trial court rejected Leeor’s contention: “The clause
at issue does not require that ‘all’ owners initial the
provisions to create an enforceable agreement but only that
there be an initial from . . . ‘each’ of the following parties: the
‘contractor’ and ‘owner.’· That only one of the owners needs
to initial the arbitration agreement is reinforced by the
signature lines on the first page of the contract. The first

ascertain this information. We deny requests 2, 12, 13, 14, and
15 because the documents and information Leeor asks us to
notice are irrelevant to this appeal.




                                12
signature line indicating ‘Owner Sign Here’ is followed by
‘Read notice on Arbitration, Mechanics Lien Warning.’ In
contrast, the signature line for an additional owner does not
direct the second owner’s attention to the arbitration
provision. Clearly, one signature on ‘each’ side of the
contract is sufficient to create an enforceable arbitration
provision.” We agree. We note also that the second
signature line contained the instruction “If more than one
Owner, please Sign Here.” The phrase “more than one
Owner” implied that “Owner” denoted a single person. If
“Owner” were defined to mean both Elizabeth and LeRoy,
“more than one Owner” would be nonsensical. (Civ. Code,
§ 1644 [“The words of a contract are to be understood in their
ordinary and popular sense, rather than according to their
strict legal meaning; unless used by the parties in a
technical sense, or unless a special meaning is given to them
by usage, in which case the latter must be followed”].)
Additionally, the text box on the first page of the agreement
for the “Owner” to indicate agreement to arbitration was
large enough to permit only one set of initials. Considering
the agreement as a whole, we conclude the initials of only
one Owner were sufficient to render the arbitration provision
effective. (Civ. Code, § 1641 [“The whole of a contract is to
be taken together, so as to give effect to every part, if
reasonably practicable, each clause helping to interpret the
other”].)
      To the extent the agreement was ambiguous as to who
was required to initial the arbitration provision, such




                             13
ambiguity is construed against the drafter. (People ex rel.
Department of Public Works v. Ward (1968) 258 Cal.App.2d
15, 21 [“An ambiguity is to be construed more strongly
against the party who prepared the document”]; Civ. Code,
§ 1654 [“In cases of uncertainty not removed by the
preceding rules, the language of a contract should be
interpreted most strongly against the party who caused the
uncertainty to exist”].) Nevertheless, Leeor contends two
pieces of extrinsic evidence demonstrate both LeRoy and
Elizabeth were required to initial. First, Leeor claims we
must consider “the undisputed words of Respondent: he
didn’t want to agree to binding arbitration, and Appellant
acceded to that by proceeding on the job.” This flatly
misstates the record. LeRoy declared unequivocally that he
“agreed to arbitrate all disputes with Lessor Buiders when I
signed the contract,” and characterized Azoulay’s contrary
assertion as “false.”
       Second, for the first time on appeal, Leeor asserts that
the Forehands’ home was owned by LeRoy and Elizabeth as
trustees of the Forehand Trust, and that under Probate Code
section 15620, the signatures of both were required to
“activate a provision on behalf of the trust.” By failing to
raise this argument below, Leeor has forfeited it. (Asbestos
Claims Facility v. Berry & Berry (1990) 219 Cal.App.3d 9, 26
[“[I]t is fundamental that a reviewing court will ordinarily
not consider claims made for the first time on appeal which




                              14
could have been but were not presented to the trial court”].)11
In short, we conclude the parties had a valid arbitration
agreement that LeRoy was entitled to enforce.

         B.The Court Did Not Err in Confirming the
           Award
      Leeor complains that LeRoy’s arbitration demand
alleged $299,999 in damages, yet the arbitrator awarded
him $902,749.38. The trial court accepted the Arbitrator’s
finding that LeRoy gave sufficient notice of his increased
demand.12 Leeor argues: (1) the court erred “in relying solely


11    Even were we to consider this argument, we would find it
without merit. Leeor entered into an agreement with Elizabeth
and LeRoy as individuals, not as trustees to the Forehand Trust.
Indeed, Leeor’s complaint named LeRoy in his individual
capacity, not as trustee.
12     AAA rule R-6 is entitled “Changes of Claim or
Counterclaim” and provides:
       “(a) A party may at any time prior to the close of the
hearing or by the date established by the arbitrator increase or
decrease the amount of its claim or counterclaim. Written notice
of the change of claim amount must be provided to the AAA and
all parties.
       “(b) Any new or different claim or counterclaim, as opposed
to an increase or decrease in the amount of a pending claim or
counterclaim, shall be made in writing and filed with the AAA,
and a copy shall be provided to the other party, who shall have a
period of 14 calendar days from the date of such transmittal
within which to file an answer to the proposed change of claim or
counterclaim with the AAA. After the arbitrator is appointed no
(Fn. is continued on the next page.)




                                       15
on the arbitrator’s findings that there was ample notice with
no other evidence”; and (2) even if Leeor was given adequate
notice of the increased demand, the Arbitrator’s Award
“establishes fundamental unfairness.” We reject the
contentions.

           1.      The Court Was Bound by the
                   Arbitrator’s Finding That Leeor Was on
                   Notice of LeRoy’s Increased Demand
      “[I]t is within the ‘powers’ of the arbitrator to resolve
the entire ‘merits’ of the ‘controversy submitted’ by the
parties. [Citation.] Obviously, the ‘merits’ include all the
contested issues of law and fact submitted to the arbitrator
for decision.” (Moncharsh v. Heily & Blase (1992) 3 Cal.4th
1, 28.) Here, the Arbitrator expressly found that Leeor had
been placed “on notice of the nature of each claim and the
damages sought,” referencing the statement of claims, expert
reports, and LeRoy’s closing brief. In so doing, the
Arbitrator necessarily found that LeRoy had given sufficient
notice of his claims and damages under AAA rules. “[C]ourts
are bound by the arbitrator’s findings of fact.” (Meat Cutters
Local No. 459 v. Olson Bros., Inc. (1960) 186 Cal.App.2d 200,
203.) Not only was the court not required to identify “other
evidence” in support of the Arbitrator’s finding as Leeor
suggests, it was bound by such finding.


new or different claim or counterclaim may be submitted without
the arbitrator’s consent.”




                              16
           2.      The Judgment Is Not Fundamentally
                   Unfair
      As he did below, Leeor relies on Emerald Aero, LLC v.
Kaplan (2017) 9 Cal.App.5th 1125 (Emerald Aero), to argue
that even if LeRoy gave proper notice of the increased
demand, the Arbitrator’s Award was fundamentally unfair.
Leeor requests we either reverse the judgment or reduce the
amount awarded to $299,999. We decline to do so.
      In Emerald Aero, after the plaintiffs’ initial arbitration
demand of $1,000,000 was served, the arbitration was stayed
for the defendant’s criminal proceedings, and the defendant’s
attorney asked to withdraw. (Emerald Aero, supra, 9
Cal.App.5th at 1132-1134.) Twenty months after the initial
demand was filed, a one-day, telephonic evidentiary hearing
was held. (Id. at 1135.) A day before this hearing, plaintiffs
served on the Arbitrator and the defendant -- but not his
counsel -- an e-mail stating: “‘Attached please find
[plaintiffs’] default prove up brief for tomorrow’s hearing
along with a supporting declaration and proof of service.”
(Ibid.) Nothing in the body of the e-mail indicated plaintiffs
had added additional claims or increased their demand. (Id.
at 1142.) However, the attachment provided that plaintiffs
were now seeking over $10 million in damages, as well as
three times that amount in punitive damages not previously
sought. (Id. at 1135.) The Arbitrator awarded plaintiffs over
$30 million, and the trial court confirmed the award. (Id. at
1130.)




                              17
      The appellate court reversed, holding that the
plaintiffs’ submission of their increased demand violated
AAA rules because “[r]easonably understood, the notice
required under AAA rule R-6 means providing the opposing
party with the time and opportunity to review and
understand the contents of the notice, and the opportunity to
respond to the notice.[13] Under the circumstances here,
attaching a brief to an e-mail less than 24 hours before the
merits hearing did not constitute notice calculated to apprise
the opposing party of a new and substantially increased
monetary claim, nor did it provide the opposing party with a
fair opportunity to assert a challenge to the new punitive
damage claim.” (Emerald Aero, supra, 9 Cal.App.5th at
1141-1142.) The court further rejected the plaintiffs’
argument that the late notice did not prejudice the
defendant because he had already decided not to participate
in the evidentiary hearing, finding that “the record also
supports that if [defendant] had been provided reasonable
prior notice that plaintiffs were seeking $30 million in
punitive damages, he would have likely reconsidered this
decision by retaining a new attorney or appearing at the
hearing to at least notify the Arbitrator that punitive
damages had never before been part of plaintiffs’ claim.” (Id.
at 1142.) The court concluded that “[o]n the record before us,
plaintiffs’ counsel took unfair advantage of the situation by

13    The AAA rule R-6 considered by the Emerald Aero court
was substantively identical in pertinent part to the rule R-6 at
issue here. (Emerald Aero, supra, 9 Cal.App.5th at 1140-1141.)




                               18
making a last-minute demand for more than $30 million in
punitive damages.” (Ibid.)
       Here, by contrast, nothing suggests Leeor’s counsel did
not receive and review LeRoy’s closing brief, or respond to it
in its own closing brief, filed five days later. LeRoy’s brief
was filed 11 days before the close of arbitration, yet nothing
in the record indicates Leeor sought to reopen the
evidentiary hearing to rebut LeRoy’s increased damages
number; nor did he claim to have any evidence that could do
so. Moreover, the Arbitrator expressly found LeRoy “placed
[Leeor] on notice of the nature of each claim and the
damages sought,” noting Leeor “was served with a detailed
Statement of Claims as well as expert reports giving [Leeor]
more than adequate notice of each claim being brought by
[LeRoy] and ample opportunity to defend those claims.”
Leeor had “the time and opportunity to review and
understand” LeRoy’s claims and damages request and “the
opportunity to respond . . . .” (Emerald Aero, supra, 9
Cal.App.5th at 1141.) The instant circumstances are thus
materially different from those found unfair in Emerald
Aero, and they require neither reversal nor reduction of the
judgment.




                              19
                      DISPOSITION
      The judgment is affirmed. Respondent is awarded his
costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL
      REPORTS




                                       MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                            20